Exhibit 10.1
 
DORIAN LPG LTD.
2014 EQUITY INCENTIVE PLAN
Notice of Restricted Stock Grant
Participant:
 
______________________________
     
Company:
 
Dorian LPG Ltd.
     
Notice:
 
You have been granted the following Restricted Stock award in accordance with
the terms of this notice, the Restricted Stock Award Agreement attached hereto
as Attachment A (such notice and agreement, collectively, this "Agreement") and
the Plan identified below.
     
Type of Award:
 
Restricted Stock.
     
Plan:
 
Dorian LPG Ltd. 2014 Equity Incentive Plan.
     
Grant:
 
Grant Date:  June 15, 2016
   
Total Number of Shares of Stock Underlying Restricted Stock Award:  ______
     
Period of Restriction:
 
Subject to the terms of the Plan and this Agreement, the period in which the
shares of Restricted Stock are subject to the restrictions set forth in in the
Restricted Stock Award Agreement (the "Period of Restriction") shall commence on
the Grant Date and shall lapse on the dates set forth below as to that portion
of the total number of shares of Restricted Stock set forth below opposite each
such date.





Vesting Date
Portion
Grant Date
25%
First Anniversary of Grant Date
25%
Second Anniversary of Grant Date
25%
Third Anniversary of Grant Date
25%



 
Acknowledgement
and Agreement:
The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.

DORIAN LPG Ltd.
 
PARTICIPANT
     
By:
         
Name:
       
Title:
               
Date:
   
Date:
           


 

--------------------------------------------------------------------------------



Attachment A


DORIAN LPG LTD.
2014 EQUITY INCENTIVE PLAN
Restricted Stock Award Agreement


This Restricted Stock Award Agreement, dated as of the Grant Date set forth in
the Notice of Restricted Stock Grant to which this Restricted Stock Award
Agreement is attached (the "Grant Notice"), is made between Dorian LPG Ltd. and
the Participant set forth in the Grant Notice.  The Grant Notice is included in
and made part of this Restricted Stock Award Agreement.

1. Definitions.  Capitalized terms used but not defined herein have the meaning
set forth in the Plan




2. Grant of Restricted Stock.  Subject to the provisions of this Agreement and
the provisions of the Plan, the Company hereby grants to the Participant,
pursuant to the Plan, the number of shares of Restricted Stock set forth in the
Grant Notice.

3. Period of Restriction.



The Period of Restriction to which the Restricted Stock is subject shall be as
set forth in the Grant Notice.  The Participant acknowledges that prior to the
expiration of the applicable portion of the Period of Restriction, the
Restricted Stock may not be sold, transferred, pledged, assigned, encumbered,
alienated, hypothecated or otherwise disposed of (whether voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy)).  Upon the
expiration of the applicable portion of the Period of Restriction, the
restrictions set forth in this Agreement with respect to the Restricted Stock
theretofore subject to such expired Period of Restriction shall lapse, except as
may be provided in accordance with Section 12 hereof.



4. Evidence of Shares; Legend.



The Participant agrees that, in the Company's discretion, the Participant's
ownership of the Restricted Stock may be evidenced solely by a "book entry"
(i.e., a computerized or manual entry) in the records of the Company or its
designated stock transfer agent in the Participant's name, which shall be
subject to a stop transfer order consistent with this Agreement and the legend
set forth in this Section 4 below.
If, however, during the Period of Restriction, the Restricted Stock is evidenced
by a stock certificate or certificates, registered in the Participant's name,
the Participant acknowledges that upon receipt of such stock certificate or
certificates, such certificates shall bear the following legend and such other
legends as may be required by law or contract:


"These shares have been issued pursuant to the Dorian LPG Ltd. 2014 Equity
Incentive Plan (the "Plan") and are subject to forfeiture to Dorian LPG Ltd. in
accordance with the terms of the Plan and an Agreement between Dorian LPG Ltd.
and the person in whose name the certificate is registered. These shares may not
be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of except in accordance with the terms of the Plan and said
Agreement."
-2-

--------------------------------------------------------------------------------



The Participant agrees that upon receipt of any such stock certificates for the
Restricted Stock the Participant shall deposit each such certificate with the
Company, or such other escrow holder as the Administrator may appoint, together
with a stock power endorsed in blank or other appropriate instrument of
transfer, to be held by the Company or such escrow holder until the expiration
of the applicable portion of the Period of Restriction.
Upon expiration of the applicable portion of the Period of Restriction, a
certificate or certificates representing the Shares as to which the Period of
Restriction has so lapsed shall be delivered to the Participant by the Company,
subject to satisfaction of any tax obligations in accordance with Section 8
hereof; provided, however, that such Shares may nevertheless be evidenced on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.

5. Adjustment.



Notwithstanding any other provision of this Agreement, the Restricted Stock
shall be subject to the adjustment provisions set forth in Section 1.5(c) of the
Plan.





6. Change in Control.



Notwithstanding any other provision of this Agreement, upon a Change in Control,
the Restricted Stock shall become fully vested and all restrictions set forth in
this Agreement with respect to the Restricted Stock shall lapse, except as may
be provided in accordance with Section 12 hereof.



7. Termination of Service.



Upon the Participant's termination of employment or consultancy/service to the
Company or any Affiliate or upon dismissal from the Board in the case of a
non-employee director (a "Termination of Service") by the Company other than for
Cause or on account of death or Disability, the Restricted Stock shall become
fully vested and all restrictions set forth in this Agreement with respect to
the Restricted Stock shall lapse, except as may be provided in accordance with
Section 12 hereof.  In the case of a Termination of Service under any
circumstances other than as set forth in the preceding sentence, all Restricted
Stock for which the Period of Restriction has not lapsed prior to the date of
such Termination of Service shall be immediately forfeited.  "Cause" shall be as
defined in the Plan, provided that in the event that the Participant is a
participant in the Company's Executive Severance and Change in Control Severance
Plan at the time of the Termination of Service, "Cause" shall be defined as in
the Executive Severance and Change in Control Severance Plan for purposes of
this Agreement.



8. Taxes and Withholdings.



A Participant shall be required to pay, in cash, to the Company, and the Company
and its Affiliates shall have the right and are hereby authorized to withhold
from this award of Restricted Stock or from any compensation or other amount
owing to such Participant, the amount of any applicable withholding taxes with
respect to the Restricted Stock upon the date of expiration of the applicable
portion of the Period of Restriction, or the date the value of any shares of
Restricted Stock first becomes includible in the Participant's gross income for
income tax purposes, and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for payment of such taxes.  To
the extent permitted by the Administrator, a Participant may elect that any
taxes of any kind required by law to be withheld with respect to the Restricted
Stock shall be satisfied by the Company withholding shares otherwise deliverable
to the Participant pursuant to this Agreement (provided, however, that the
amount of any shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income), pursuant to any procedures, and subject to any
limitations as the Administrator may prescribe and subject to applicable law,
based on the Fair Market Value of the shares of Common Stock on the payment
date.
-3-

--------------------------------------------------------------------------------



The Participant hereby acknowledges that he or she may file an election pursuant
to Section 83(b) of the Code to be taxed currently on the Fair Market Value of
the shares of Restricted Stock, provided that such election must be filed with
the Internal Revenue Service no later than thirty (30) days after the Grant
Date.  In the event the Participant makes an election under Section 83(b) of the
Code and the value of any Restricted Shares otherwise becomes includible in the
Participant's gross income for tax or social security purposes prior to the
expiration of the applicable Period of Restriction, the Participant shall pay to
the Company in cash (or make other arrangements satisfactory to the
Administrator for the satisfaction of) any taxes of any kind or other amounts
required by law to be withheld with respect to such Restricted Shares.

9. Rights as a Shareholder.

The Participant shall have all rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to the Restricted Stock,
for record dates occurring on or after the Grant Date and prior to the date any
such shares of Restricted Stock are forfeited in accordance with this Agreement,
except that any dividends or distributions (whether in cash, stock or other
property) paid with respect to the Restricted Stock shall, during the Period of
Restriction, be deposited with the Company or any holder appointed pursuant to
Section 4 hereof, together with a stock power endorsed in blank or other
appropriate instrument of transfer, if applicable, or credited to the
Participant's book-entry account established under Section 4 hereof or other
escrow account, as applicable, and shall be subject to the same restrictions
(including, without limitation, the Period of Restriction) as such Restricted
Stock.

10. No Right to Continued Employment or Service.



Neither the Restricted Stock nor any terms contained in this Agreement shall
confer upon the Participant any rights or claims except in accordance with the
express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Affiliate for any period, or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Affiliate, which right is hereby expressly reserved,
to modify or terminate the Participant's employment or service at any time for
any reason.  The Participant acknowledges and agrees that any right to lapse of
the Period of Restriction is earned only by continuing as an employee of the
Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being granted the
Restricted Stock hereunder.



11. The Plan.



By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Administrator or the Company, in any case in
accordance with the terms and conditions of the Plan.  This Agreement is subject
to all the terms, provisions and conditions of the Plan, which are incorporated
herein by reference, and to such rules, policies and regulations as may from
time to time be adopted by the Administrator.  In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly.  A paper copy of the Plan and the prospectus shall be provided to
the Participant upon the Participant's written request to the Company at the
address set forth in Section 13 hereof.



12. Compliance with Laws and Regulations.

The Restricted Stock and the obligation of the Company to deliver shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations; (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Administrator shall, in its discretion, determine to be
necessary or applicable; and (iii) the restrictions set forth in Section 3.12 of
the Plan.

13. Notices.



All notices by the Participant or the Participant's successors or permitted
assigns shall be addressed to Dorian LPG Ltd., c/o Dorian LPG (USA) LLC, 27
Signal Road, Stamford, Connecticut 06902, or such other address as the Company
may from time to time specify.  All notices to the Participant shall be
addressed to the Participant at the Participant's address in the Company's
records.



14. Other Plans.



The Participant acknowledges that any income derived from the grant of the
Restricted Stock shall not affect the Participant's participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.


-4-